DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavigne et al. (U.S. Publication No.2016/0100870 A1; hereinafter “Lavigne”).
Regarding claim 21, Lavigne discloses a non-cannulated screw (see bone implant 1 in Figures 24A and 24B, see also Response to Arguments below) comprising a thread (turns 12 create threading shown in Figures 24A and 24B, see para.0042), the thread including spaced apart first and second roots and spaced apart first and second crests (see annotated Figures 24A and 24B below), the thread having a first configuration from the first root to the first crest and from the second root to the second crest, the thread having a second configuration from the first root to the second root, the second configuration being different than the first configuration (see annotated Figure 24A and 24B below).

Regarding claims 22-28, Lavigne further discloses wherein the first configuration is a solid configuration, and wherein the second configuration is a non-solid configuration (windows 15) such as a trabecular or lattice configuration (see annotated Figures 24A and 25B below).
Regarding claim 29, Lavigne further discloses wherein a distal tip of the screw has the first configuration (see solid tip in Figure 26C).
Regarding claims 30-33, Lavigne further discloses wherein the thread has the second configuration continuously from the first root to the second root (the second configuration extends between the first root and the second root, as shown in annotated Figures 24A and 24B below). Lavigne further discloses wherein the first configuration is a solid configuration, and wherein the second configuration is a non-solid configuration such as a trabecular or lattice configuration (see annotated Figures 24A and 24B below).
Regarding claim 34-37, Lavigne further discloses wherein the thread has the first configuration continuously from the first root to the first crest and continuously from the second root to the second crest (see solid first configuration extending between first and second roots, and first and second crests as shown in annotated Figures 24A and 24B below), the thread having the second configuration continuously from the first root to the second root (windows 15 extends along the length of the bone screw 1, as shown in Figures 24A and 24B). Lavigne further discloses wherein the first configuration is a solid configuration, and wherein the second configuration is a non-solid configuration such as a trabecular or lattice configuration (see annotated Figures 24A and 24B below).
Regarding claim 38, Lavigne further discloses wherein the screw includes a shaft, the shaft including the thread (see annotated Figures 24A and 24B below), the screw comprising a plurality of struts circumferentially disposed about a distal portion of the shaft (see struts that
form windows 15 in Figure 24B), the shaft including a solid inner core with the struts (see first configuration in annotated Figure 24B below) and a non-solid configuration disposed about the core (see second configuration in annotated Figure 24B below).
Regarding claim 39, Lavigne also discloses a non-cannulated screw (see bone implant 1 in Figures 24A and 24B, see also Response to Arguments below) comprising a thread (turns 12 create threading shown in Figures 24A and 24B, see para.0042), the thread including spaced apart first and second roots and spaced apart first and second crests (see annotated Figures 24A and 24B below), the thread having a first configuration continuously from the first root to the first crest and continuously from the second root to the second crest, the thread having a second configuration continuously from the first root to the second root, the second configuration being different than the first configuration (see annotated Figures 24A and 24B below), wherein a distal tip of the screw has the first configuration (see solid tip in Figure 26C), and wherein the first configuration is a solid configuration and the second configuration is a non-solid configuration (see annotated Figures 24A and 24B below).
Regarding claim 40, Lavigne also discloses a non-cannulated screw (see bone implant 1 in Figures 24A and 24B, see also Response to Arguments below) comprising a thread (turns 12 create threading shown in Figures 24A and 24B, see para.0042), the thread including spaced apart first and second roots and spaced apart first and second crests (see annotated Figures 24A and 24B below), the thread having a first configuration continuously from the first root to the first crest and continuously from the second root to the second crest (see solid first configuration extending between first and second roots, and first and second crests as shown in annotated Figures 24A and 24B below), the thread having a second configuration continuously from the first root to the second root (windows 15 extend along the length of the bone screw 1, as shown in Figures 24A and 24B), the second configuration being different than the first configuration (see annotated Figures 24A and 24B), the thread including
spaced apart third and fourth roots and spaced apart third and fourth crests, the third and fourth roots beings spaced apart from the first and second roots, the third and fourth crests being spaced apart from the first and second crests (third and fourth roots, and third and fourth crests may be defined within the first configuration, see Figure 24B), the thread having the first configuration continuously from the third root to the fourth root, wherein the first configuration is a solid configuration and the second configuration is a non-solid configuration (see Figures 24A and 24B).

    PNG
    media_image1.png
    595
    780
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. 
Independent claims 21, 39 and 40 have been amended to recite in part “a non-cannulated screw”.  The Applicant asserts that Lavigne teaches that bone implant (1) includes a cannula (11) to allow bone graft to migrate through cannula (11) and exit bone implant (1) through a window (15) that is in communication with cannula (11), and thus fails to disclose or make obvious a non-cannulated screw.  It is respectfully disagreed.
Lavigne discloses a bone implant (1) that includes an internal conduit (11) to allow bone graft to migrate through internal conduit (11) and exit bone implant (1) through a window (15) that is in communication with the internal conduit (11).  However, the internal conduit (11) does not extend along the entire length of the screw (see non-cannulated portion in annotated Figure 24B below).  For this reason, Lavigne’s implant (1) is non-cannulated, such that a portion of the implant does not comprise an internal conduit (11).
For the reasons discussed above, claims 21-40 continue to stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavigne (U.S. Publication No.2016/0100870 A1).


    PNG
    media_image2.png
    605
    694
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773